Michigan Supreme Court
                                                                                            Lansing, Michigan
                                                             Chief Justice:               Justices:



Syllabus                                                      Bridget M. McCormack
                                                             Chief Justice Pro Tem:
                                                              David F. Viviano
                                                                                          Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                          Richard H. Bernstein
                                                                                          Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                            PEOPLE v REICHARD

            Docket No. 157688. Argued on application for leave to appeal October 2, 2019. Decided
      March 30, 2020.

              Tiffany L. Reichard was bound over to the Jackson Circuit Court on a charge of open
      murder under a felony-murder theory for having aided and abetted her boyfriend in an armed
      robbery during which he stabbed a man to death. Defendant moved to present evidence that her
      boyfriend had physically abused her and that she had participated in the armed robbery under
      duress. The court, Thomas D. Wilson, J., granted the motion. The prosecution filed an
      interlocutory application for leave to appeal, and the Court of Appeals, SAWYER, P.J., and
      BORRELLO and SERVITTO, JJ., reversed and remanded, holding that duress may not be used as a
      defense to first-degree felony murder when the claim of duress involves the defendant’s
      participation in the underlying felony. 323 Mich. App. 613 (2018). Defendant sought leave to
      appeal in the Supreme Court, which ordered and heard oral argument on whether to grant the
      application or take other action. 503 Mich. 910 (2018).

             In a unanimous opinion by Justice VIVIANO, the Supreme Court, in lieu of granting leave
      to appeal, held:

             Duress may be asserted as an affirmative defense to felony murder if it is a defense to the
      underlying felony. People v Gimotty, 216 Mich. App. 254 (1996), and People v Etheridge, 196
Mich. App. 43 (1992), were overruled to the extent they held that duress is not an affirmative
      defense to felony murder.

               1. Under MCL 750.316(1)(b), a person who commits murder in the perpetration of or
      attempt to perpetrate robbery, among other specified felonies, is guilty of first-degree murder. To
      convict a person of felony murder under this provision, the prosecution must show that the
      defendant acted with intent to kill or to inflict great bodily harm or with a wanton and willful
      disregard of the likelihood that the natural tendency of the defendant’s behavior is to cause death
      or great bodily harm. Thus, MCL 750.316(1)(b) operates only to elevate a second-degree murder
      to first-degree murder if it was committed in the commission of one of the enumerated felonies.

              2. To merit an instruction on the common-law affirmative defense of duress, a defendant
      bears the burden of producing some evidence from which a jury could conclude that the threatening
      conduct was sufficient to create in the mind of a reasonable person the fear of death or serious
bodily harm, the conduct in fact caused such fear of death or serious bodily harm in the mind of
the defendant, the fear or duress was operating upon the mind of the defendant at the time of the
alleged act, and the defendant committed the act to avoid the threatened harm. Regarding the first
factor, the threatening conduct or act of compulsion must be present, imminent, and impending,
and the threat must have arisen without the negligence or fault of the person who insists upon it as
a defense. Historically, duress was not permitted as an affirmative defense to murder, and
Michigan has recognized this common-law rule. Other jurisdictions have also recognized the rule
or adopted it by statute.

        3. The Michigan Supreme Court has not directly addressed whether duress is a defense to
felony murder, but the Michigan Court of Appeals has held that it is not on the ground that duress
is not a defense to homicide. However, the rationale for precluding the use of duress as an
affirmative defense for other types of murder is that when someone has a choice between sparing
his or her own life or that of an innocent, the law expects that individual to spare the innocent
person’s life. But felony murder does not present that choice. Instead, in the felony-murder
context, the individual faces a choice between whether to spare his or her own life or aid in a lesser
felony, i.e., one that does not include as an element the killing of an innocent. Moreover, holding
that duress may not be asserted as an affirmative defense to felony murder could lead to illogical
and unacceptable results: if the underlying felony alone were charged, duress could be used as an
affirmative defense; but, when they are charged together, a defendant might be acquitted of the
underlying felony on the basis of duress, but then be found guilty of felony murder. The fact that
MCL 750.316(1)(b) separately requires malice does not mean that duress cannot be an affirmative
defense to felony murder because a successful defense would negate the aggravator element—i.e.,
commission of the underlying crime—by showing that the defendant was justified in committing
the underlying felony. With the aggravator element negated, a prosecutor would still be able to
proceed against the defendant on the lesser included offense of second-degree murder if the
evidence supported that charge.

       4. The Court of Appeals’ judgment was reversed, and the case was remanded to the trial
court. On remand, the trial court must provide a duress instruction if such an instruction is
requested by defendant and if a rational view of the evidence supports the conclusion that
defendant aided the robbery out of duress.

       Reversed and remanded for further proceedings.




                                     ©2020 State of Michigan
                                                                               Michigan Supreme Court
                                                                                     Lansing, Michigan
                                                    Chief Justice:                 Justices:



OPINION                                              Bridget M. McCormack
                                                    Chief Justice Pro Tem:
                                                     David F. Viviano
                                                                                   Stephen J. Markman
                                                                                   Brian K. Zahra
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                   Megan K. Cavanagh


                                                                     FILED March 30, 2020



                             STATE OF MICHIGAN

                                      SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellee,

  v                                                                  No. 157688

  TIFFANY LYNN REICHARD,

                Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 VIVIANO, J.
        The issue in this case is whether duress is an affirmative defense to a charge of

 felony murder. For the reasons below, we hold that duress may be asserted as an

 affirmative defense to felony murder if it is a defense to the underlying felony.

                                         I. FACTS

        Defendant is charged with open murder for assisting her boyfriend, Michael Beatty,

 in an armed robbery that resulted in the stabbing death of the victim, Matthew Cramton.

 According to the evidence presented at the preliminary examination, defendant agreed to
help Beatty conduct a robbery by knocking on the door of Cramton’s home. When

Cramton came to the door, Beatty entered the home with a gun to rob him. Defendant

acted as a lookout while Beatty was inside. When Beatty left Cramton’s home, he was

covered in blood and carrying a knife. Defendant then drove Beatty to his mother’s house

and helped him dispose of his clothing. Cramton died from multiple stab wounds.

      Prior to trial, defendant filed a motion to present a duress defense to the felony-

murder charge. Defendant claimed that Beatty had physically and sexually abused her in

the past and that she aided him in the armed robbery that resulted in Cramton’s death

because she was under duress. Therefore, because defendant committed the underlying

felony under duress, she contends that she cannot be guilty of felony murder. The trial

court granted the motion, ruling that defendant would be permitted to present her duress

defense.

      The prosecutor appealed, and the Court of Appeals reversed. In deciding that duress

cannot be asserted as a defense to felony murder, the Court of Appeals relied on People v

Henderson, 306 Mich. App. 1, 5; 854 NW2d 234 (2014), which held that duress is not

available as a defense to aiding and abetting murder. The panel reasoned:

              It is the existence of the predicate felony that raises the principal’s
      liability from second-degree murder to first-degree murder. We fail to see
      why aiding and abetting the murder itself should disallow the duress defense,
      while aiding and abetting the predicate felony would allow for it. That is, if
      this were simply a second-degree murder case but the facts otherwise the
      same, with defendant’s liability being based upon an aiding and abetting
      theory, both defendant and the principal would be guilty of second-degree
      murder, and the duress defense would be unavailable to defendant. With the
      addition of the predicate felony, the principal’s liability is raised to first-
      degree murder. Yet defendant’s role as an aider and abettor has remained
      the same, so her criminal responsibility should also be raised to first-degree



                                            2
          murder. Simply put, in both cases she aided and abetted a crime that resulted
          in the taking of a human life.[1]

The Court of Appeals also posited that, to convict defendant under an aiding and abetting

theory, the prosecutor would need to show “(1) that she intended to aid in the charged

offense, or (2) that she knew that the principal intended to commit the charged offense, or

(3) that the charged offense was a natural and probable consequence of the crime that she

intended to aid and abet.” 2 Thus, the Court of Appeals reasoned:

          If the prosecutor is able to make this showing, then defendant will have
          intentionally or knowingly participated in a homicide or, at a minimum,
          participated in a crime for which homicide was a natural and probable
          consequence. Therefore, to allow the duress defense in this context would,
          in fact, allow it to be used as a defense to murder.[3]

          Consequently, the Court of Appeals held “that the trial court erred by granting

defendant’s motion to raise duress as a defense to the murder charge, including the felony-

murder theory.” 4 Defendant then sought leave to appeal in this Court. We ordered oral

argument on the application, directing the parties to address “whether the Court of Appeals

correctly determined that duress is not an available defense to the charge of felony murder

under any circumstances.” 5




1
    People v Reichard, 323 Mich. App. 613, 617; 919 NW2d 417 (2018).
2
Id. at 618.
3
Id. at 619.
4
Id.
5
    People v Reichard, 503 Mich. 910, 910 (2018).



                                               3
                                 II. STANDARD OF REVIEW

          “Whether common law affirmative defenses are available for a statutory crime and,

if so, where the burden of proof lies are questions of law.” 6 As such, they are reviewed de

novo. 7

                                         III. ANALYSIS

                                    A. FELONY MURDER

          Defendant was charged with open murder under a felony-murder theory with armed

robbery as the underlying felony. 8 MCL 750.316 provides, in part:

                  (1) . . . [A] person who commits any of the following is guilty of first
          degree murder and shall be punished by imprisonment for life without
          eligibility for parole:

                                              * * *

                 (b) Murder committed in the perpetration of, or attempt to perpetrate,
          arson, criminal sexual conduct in the first, second, or third degree, child
          abuse in the first degree, a major controlled substance offense, robbery,
          carjacking, breaking and entering of a dwelling, home invasion in the first or

6
    People v Dupree, 486 Mich. 693, 702; 788 NW2d 399 (2010).
7
Id.
8
 Defendant was charged pursuant to MCL 767.71, which provides that “[i]n all indictments
for murder and manslaughter it shall not be necessary to set forth the manner in which nor
the means by which the death of the deceased was caused; but it shall be sufficient in any
indictment for murder to charge that the defendant did murder the deceased . . . .” The
offense of felony murder is set forth in MCL 750.316(1)(b), which is discussed in more
detail below. The offense of armed robbery is set forth in MCL 750.529, which provides
that “[a] person who engages in conduct proscribed under [MCL 750.530] and who in the
course of engaging in that conduct, possesses a dangerous weapon . . . , is guilty of a felony
punishable by imprisonment for life or for any term of years. If an aggravated assault or
serious injury is inflicted by any person while violating this section, the person shall be
sentenced to a minimum term of imprisonment of not less than 2 years.”



                                                 4
       second degree, larceny of any kind, extortion, kidnapping, vulnerable adult
       abuse in the first or second degree under [MCL 750.145n], torture under
       [MCL 750.85], aggravated stalking under [MCL 750.411i], or unlawful
       imprisonment under [MCL 750.349b].

       At common law, the felony-murder doctrine “recognize[d] the intent to commit the

underlying felony, in itself, as a sufficient mens rea for murder.” 9 By contrast, under our

felony-murder statute, malice has to be separately shown. 10 As in every murder case, to

convict a person of felony murder under this statute, “it must be shown that he acted with

intent to kill or to inflict great bodily harm or with a wanton and willful disregard of the

likelihood that the natural tendency of his behavior is to cause death or great bodily

harm.” 11 Thus, MCL 750.316(1)(b) operates only to elevate a second-degree murder to




9
  People v Aaron, 409 Mich. 672, 717; 299 NW2d 304 (1980). See also id. at 689-698
(discussing the historical development of the common-law felony-murder doctrine).
10
Id. at 733 (holding that under the Michigan felony-murder statute, the mental element of
murder is not satisfied by proof of the intention to commit the underlying felony, but
instead must be separately shown).
11
   Id.; see also People v Dumas, 454 Mich. 390, 397; 563 NW2d 31 (1997) (opinion by
RILEY, J.) (noting that after Aaron, “the people must prove one of the three intents that
define malice in every murder case”); id. at 414 (BOYLE, J., dissenting) (“The teaching of
Aaron is that malice, with regard to a homicide, may not be imputed from the underlying
felony.”); People v Nowack, 462 Mich. 392, 401; 614 NW2d 78 (2000), quoting People v
Carines, 460 Mich. 750, 758-759; 597 NW2d 130 (1999) (“ ‘The elements of felony murder
are: (1) the killing of a human being, (2) with the intent to kill, to do great bodily harm, or
to create a very high risk of death or great bodily harm with knowledge that death or great
bodily harm was the probable result [i.e., malice], (3) while committing, attempting to
commit, or assisting in the commission of any of the felonies specifically enumerated in
[the statute . . . ].’ ”).



                                              5
first-degree murder if it was committed in the commission of one of the enumerated

felonies. 12

                                        B. DURESS

         Defendant seeks to present a duress defense. “Duress is a common-law affirmative

defense.” 13 To merit a duress instruction, a defendant bears the burden of producing some

evidence from which the jury could conclude the following:

               “A) The threatening conduct was sufficient to create in the mind of a
         reasonable person the fear of death or serious bodily harm;

               B) The conduct in fact caused such fear of death or serious bodily
         harm in the mind of the defendant;

                 C) The fear or duress was operating upon the mind of the defendant
         at the time of the alleged act; and

               D) The defendant committed the act to avoid the threatened harm.”[14]

Regarding the first factor, “[T]he threatening conduct or act of compulsion must be

‘present, imminent, and impending . . . ,’ and . . . the threat ‘must have arisen without the

negligence or fault of the person who insists upon it as a defense.’ ” 15


12
  Aaron, 409 Mich. at 721. One author has referred to these kinds of statutes as “felony
aggravator statutes.” Binder, The Origins of American Felony Murder Rules, 57 Stan L
Rev 59, 141 (2004). Michigan was not alone in adopting a statute of this type. Id. (noting
that felony aggravator statutes were enacted by 22 states, including Arkansas, Connecticut,
Delaware, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Nebraska, New Hampshire, North Carolina, Ohio, Pennsylvania, Tennessee,
Virginia, Washington, West Virginia, and Wyoming).
13
     People v Lemons, 454 Mich. 234, 245; 562 NW2d 447 (1997).
14
Id. at 247, quoting People v Luther, 394 Mich. 619, 623; 232 NW2d 184 (1975).
15
  Lemons, 454 Mich. at 245, quoting People v Merhige, 212 Mich. 601, 610; 180 N.W. 418
(1920).


                                              6
         Historically, duress was not permitted as an affirmative defense to murder. In the

seventeenth century, Sir Matthew Hale wrote:

                [I]f a man be desperately assaulted, and in peril of death, and cannot
         otherwise escape, unless to satisfy his assailant’s fury he will kill an innocent
         person then present, the fear and actual force will not acquit him of the crime
         and punishment of murder, if he commit the fact; for he ought rather to die
         himself, than kill an innocent[.][16]

Blackstone, nearly a century later, explained the rule as follows:

                Another species of compulsion or necessity is what our law calls
         duress per minas; or threats and menaces, which induce a fear of death or
         other bodily harm, and which take away for that reason the guilt of many
         crimes and misdemeanors; at least before the human tribunal. . . . This
         however seems only, or at least principally, to hold as to positive crimes, so
         created by the laws of society; and which therefore society may excuse; but
         not as to natural offences, so declared by the law of God, wherein human
         magistrates are only the executioners of divine punishment. And therefore
         though a man be violently assaulted, and hath no other possible means of
         escaping death, but by killing an innocent person; this fear and force shall
         not acquit him of murder; for he ought rather to die himself, than escape by
         the murder of an innocent.[17]

The Court of Appeals first recognized the rule in People v Dittis, 157 Mich. App. 38, 41;

403 NW2d 94 (1987), in which the Court of Appeals held that “duress is not a valid defense




16
     1 Hale, History of the Pleas of the Crown, p 51.
17
     4 Blackstone, Commentaries on the Laws of England, p 30.



                                                7
to homicide in Michigan.” And it has repeatedly recognized the rule in subsequent cases. 18

Other jurisdictions have also recognized the common-law rule or adopted it by statute. 19

18
   See, e.g., People v Young, 120 Mich. App. 645, 653; 327 NW2d 329 (1982) (BEASLEY,
J., dissenting) (stating that “duress is never a defense to murder”); People v Feldmann, 181
Mich. App. 523, 532; 449 NW2d 692 (1990) (“The prosecution met its burden of disproving
defendant’s duress defense beyond a reasonable doubt. . . . As for defendant’s murder
charges, coercion was not a viable defense.”); People v Travis, 182 Mich. App. 389, 392;
451 NW2d 641 (1990) (“Duress is not a defense to homicide[.]”); People v Etheridge, 196
Mich. App. 43, 56; 492 NW2d 490 (1992) (“However, duress is not a valid defense to
homicide.”); People v Moseler, 202 Mich. App. 296, 299; 508 NW2d 192 (1993) (rejecting
defendant’s claim that she should have been afforded a duress defense based on Dittis when
convicted of involuntary manslaughter); People v Henderson, 306 Mich. App. 1, 5; 854
NW2d 234 (2014) (“[I]t is well established that duress is not a defense to homicide.”). But
see People v Rolston, 51 Mich. App. 146, 148; 214 NW2d 894 (1974) (holding that the
defendant’s acquittal of murder, which resulted after the defendant presented a duress
defense, prevented further prosecution for other crimes arising out of the same criminal
transaction).

        We note that several treatises state more precisely that duress is not an affirmative
defense to murder or intentional homicide, as opposed to homicide generally. See, e.g., 2
LaFave, Substantive Criminal Law (3d ed), Duress, § 9.7(b) (“[D]uress is no defense to the
intentional taking of life by the threatened person . . . .”); 2 Robinson, Criminal Law
Defenses, Duress, § 177(g) (“If a legislature concludes that no pressure is sufficient to
cause the reasonable citizen to commit murder, a rule barring a duress excuse for murder
is sound.”); 40 Am Jur 2d, Homicide, § 107 (“It is generally held that neither duress,
coercion, nor compulsion are defenses to murder . . . .”); 40 CJS, Homicide, § 181 (“The
rule encompasses denial of the defense to all forms of murder, including homicides
resulting from an intent to do grievous bodily harm, as well as an actual intent to kill and
seems to include all other offenses where an intent to kill is an essential element.”). Dittis
is the first Michigan case to state that duress is not a defense to “homicide,” though Dittis
involved first-degree murder. Nevertheless, as stated above, Dittis’s statement has been
applied more broadly. See, e.g., Moseler, 202 Mich. App. at 299 (relying on Dittis to
determine that duress is not a defense to involuntary manslaughter). We overrule Dittis
and its progeny to the extent they purported to adopt this overly broad rule. Because it is
not necessary in the instant case to consider whether duress may be an affirmative defense
to any form of homicide other than felony murder, we do not consider this question further.
19
   See 2 Robinson, Criminal Law Defenses, Duress, § 177 (noting that “the common law
exclusion of duress . . . is also prevalent in modern statutes”); id. at n 58 (listing cases and
statutes from 16 states that prohibit the use of duress as an affirmative defense to murder).


                                               8
 C. WHETHER DURESS IS AN AFFIRMATIVE DEFENSE TO FELONY MURDER

       This Court has not directly addressed whether duress is a defense to felony murder, 20

but the Court of Appeals has considered this argument. In People v Gimotty, 216 Mich

App 254; 549 NW2d 39 (1996), the defendant was convicted of felony murder. A

coperpetrator had gone into a women’s clothing store and stolen six dresses before getting

into defendant’s vehicle, which defendant was driving. The police pursued them, and the

defendant got into a fatal collision with a third party. The defendant claimed that he did

not know his coperpetrator planned to steal any items and that his coperpetrator had slapped

him on the head to force him to drive. The Court of Appeals found that no duress




But see MacKool v State, 363 Ark. 295, 302; 213 S.W.3d 618 (2005) (allowing duress as an
affirmative defense to murder on statutory grounds); State v Heinemann, 282 Conn 281,
298; 920 A2d 278 (2007) (same). Additionally, in some states, the fact that a defendant
acted under duress may reduce his or her guilt. See, e.g., Commonwealth v Vasquez, 462
Mass 827, 835; 971 NE2d 783 (2012) (“Although we hereby reject duress as a defense to
deliberately premeditated murder, murder committed with extreme atrocity or cruelty, and
murder in the second degree, we do not foreclose the possibility that, in exceptional and
rare circumstances of duress, justice may warrant reduction of a defendant’s guilt in our
review under G.L. c. 278, § 33E.”).
20
  In People v Repke, 103 Mich. 459, 472; 61 N.W. 861 (1895), this Court determined that a
defendant convicted of first-degree murder was not entitled to a duress instruction because
the defendant claimed he was threatened three days before the crime. In support of its
holding, the Court noted that “[t]he necessity which will excuse a man for breach of law
must be instant and imminent.” Id. See also Lemons, 454 Mich. at 247. Although Repke
may be read as implying that duress may be asserted as a defense to felony murder in an
appropriate case, any such implication was not deliberately examined or decided by the
Court and thus carries no precedential weight. See People v Graves, 458 Mich. 476, 480;
581 NW2d 229 (1998), citing People v Jamieson, 436 Mich. 61, 79; 461 NW2d 884 (1990)
(opinion by BRICKLEY, J.) (discussing standards for stare decisis).



                                             9
instruction was warranted because “[i]t is well settled that duress is not a defense to

homicide.” 21

         However, Gimotty’s conclusion makes little sense in light of the rationale for

precluding the use of duress as an affirmative defense for other types of murder: that

“though a man be violently assaulted, and hath no other possible means of escaping death,

but by killing an innocent person; this fear and force shall not acquit him of murder; for he

ought rather to die himself, than escape by the murder of an innocent.” 22 That is, when

someone has a choice between sparing his or her own life or that of an innocent, the law

expects that individual to spare the innocent person’s life. But felony murder does not

present that choice. Instead, in the felony-murder context, the individual faces a choice

between whether to spare his or her own life or aid in a lesser felony (i.e., one that does not

include as an element the killing of an innocent).

         As the Oklahoma Court of Criminal Appeals explained in Tully v State, 730 P2d

1206, 1210; 1986 OK CR 185 (Okla, 1986):

         It is compatible with the common law policy of duress that the defense should
         attach where the defendant consented, by duress, only to the commission of
         the lesser crime and not to the killing, and, at the time of his participation in




21
  Gimotty, 216 Mich. App. at 257, citing Etheridge, 196 Mich. App. at 56; Moseler, 202
Mich. App. at 299; and Travis, 182 Mich. App. at 392. Moreover, in Gimotty, the Court of
Appeals also determined that the defendant could not assert a duress defense to the
underlying felony because he could not show that he was threatened with conduct of
sufficient magnitude to create fear of death or serious injury in the minds of reasonable
persons. Gimotty, 216 Mich. App. at 257.
22
     4 Blackstone at 30; see also 1 Hale at 51.



                                                  10
           the lesser felony, had reason to believe his life or the life of another was
           immediately in danger unless he participated.[23]

In McMillan v State, 428 Md 333, 353; 51 A3d 623 (2012), the court similarly explained

that “[Blackstone’s] rationale disappears when the sole ground for the murder charge is

that the defendant participated in an underlying felony, under duress, and the defendant’s

co-felons unexpectedly killed the victim, thereby elevating the charge to felony murder.” 24

           Moreover, holding that duress may not be asserted as an affirmative defense to

felony murder could lead to illogical and “unacceptable results.” 25 If the underlying felony

alone were charged, duress could be used as an affirmative defense. But, where they are

charged together, a defendant might be acquitted of the underlying felony on the basis of

duress, but then be found guilty of felony murder.

           Our conclusion is supported by courts and commentators alike. The Supreme Court

of Kansas, relying on Tully, concluded “that, where compulsion is a defense to an

underlying felony . . . so that the felony is justifiable, compulsion is equally a defense to



23
Id.
24
  Id. (citation and quotation marks omitted). See also Rodriguez v State, 174 So 3d 502,
506-507 (Fla App, 2015), citing McMillan, 428 Md at 353.

       The Court of Appeals held that duress is not an affirmative defense to aiding and
abetting in the underlying felony for felony murder because it is not a defense to aiding
and abetting a murder. Reichard, 323 Mich. App. at 617. But the situations are not
analogous. As explained, Blackstone’s rationale is not applicable in the felony-murder
context, in which someone faces a choice between sparing his or her own life or aiding in
a lesser felony. Blackstone’s rationale is applicable though when someone has a choice
between sparing his or her own life or aiding and abetting the murder of an innocent person.
25
     McMillan, 428 Md at 354.



                                               11
charges of felony murder.” 26      The Massachusetts Supreme Judicial Court similarly

reasoned, “As duress is available against a charge of armed robbery, . . . it would seem to

follow that it should also apply to armed robbery eventuating in death, i.e., a felony murder,

especially since religious or ethical objections would be felt less strongly here than in a

case of premeditated murder.” 27 And, according to LaFave, “[D]uress is no defense to the



26
     State v Hunter, 241 Kan 629, 642; 740 P2d 559 (1987).
27
  Commonwealth v Robinson, 382 Mass 189, 201 n 14; 415 NE2d 805 (Mass, 1981).
Indeed, this appears to be the prevailing view. See also Pugliese v Commonwealth, 16 Va
App 82, 95-96; 428 SE2d 16 (1993); State v Gay, 334 NC 467, 491-492; 434 SE2d 840
(1993); People v Serrano, 286 Ill App 3d 485, 490-493; 676 NE2d 1011 (1997); People v
Anderson, 28 Cal 4th 767, 784; 50 P3d 368 (2002); McMillan, 428 Md at 353; Rodriguez,
174 So 3d at 506-507; Doubleday v People, 364 P3d 193, 197-198; 2016 CO 3 (Colo,
2016).

        Of the state courts reaching the opposite conclusion, the vast majority are
distinguishable because they have refused to recognize duress as an affirmative defense to
felony murder on statutory grounds. See State v Moretti, 66 Wash 537, 540; 120 P. 102
(1912) (basing its holding on a statute allowing for a duress defense for any crime “except
murder”); State v Encinas, 132 Ariz 493, 496; 647 P2d 624 (1982) (basing its holding on
a statute providing that duress “is unavailable for offenses involving homicide or serious
physical injury”); State v Rumble, 680 S.W.2d 939, 940-941 & n 3 (Mo, 1984) (basing its
holding on a statute providing for a duress defense except “[a]s to the crime of murder”);
Moore v State, 697 NE2d 1268, 1273 & n 2 (Ind Ct App, 1998) (basing its holding on a
statute providing for a duress defense except for “offense[s] against the person”); State v
Proctor, 585 NW2d 841, 843 (Iowa, 1998) (basing its holding on a statute disallowing a
duress defense for “act[s] by which one intentionally or recklessly causes physical injury
to another”). Because Michigan has no similar statute, we find these cases unpersuasive.
The only case we could locate reaching the opposite conclusion without reliance on a
statute is State v Perkins, 219 Neb 491, 499; 364 NW2d 20 (1985). There, the court held,
“The trial court did not err in refusing to instruct as to duress. As established in State v.
Fuller, 203 Neb. 233, 278 N.W.2d 756 (1979), supp. op. 204 Neb. 196, 281 N.W.2d 749,
duress is not a defense to a charge of homicide.” Perkins, 219 Neb at 499. But neither
Perkins nor Fuller, on which Perkins relies, provides any further analysis to support its
holdings. Fuller, 203 Neb at 243 (“Duress or compulsion is no excuse to a charge of


                                             12
intentional taking of life by the threatened person; but it is a defense to a killing done by

another in the commission of some lesser felony participated in by the defendant under

duress.” 28

         The prosecution argues that, while duress may be allowed as an affirmative defense

to felony murder under the common-law felony-murder doctrine, it should not be an

affirmative defense under MCL 750.316(1)(b). Specifically, because duress may not be

asserted as an affirmative defense to second-degree murder, and MCL 750.316(1)(b)

operates only to elevate a second-degree murder to first-degree murder if it was committed

in the commission of one of the enumerated felonies, the prosecution urges us to conclude

that duress may not be asserted as a defense to felony murder. 29 However, that conclusion

is a non sequitur. The fact that MCL 750.316(1)(b) separately requires malice does not

mean that duress cannot be an affirmative defense to felony murder since a successful

defense would negate the aggravator element (i.e., commission of the underlying crime),



homicide.”), citing 22 CJS, Criminal Law, § 44, p 135. Therefore, we find Perkins’s
reasoning unpersuasive.
28
     2 LaFave, § 9.7(b).
29
   See People v Carp, unpublished per curiam opinion of the Court of Appeals, issued
December 30, 2008 (Docket No. 275084), p 6 (“Significantly, felony-murder in Michigan
cannot be established solely by the intent to commit a felony. [Aaron, 409 Mich] at 727.
Rather, the requirement of malice to establish felony-murder is the same as the requirement
of malice to establish second-degree murder; ‘the intent to kill, intent to do great bodily
harm, or wanton and willful disregard of the likelihood that the natural tendency of a
person’s behavior is to cause death or great bodily harm.’ Id. at 727-728. Thus, a finding
of felony-murder necessarily entails a finding of malice to establish second-degree murder.
Given that duress is not a defense to second-degree murder, duress cannot be a defense to
felony-murder.”).



                                             13
by showing that the defendant was justified in committing the underlying felony. 30 With

the aggravator element negated, a prosecutor would still be able to proceed against the

defendant on the lesser included offense of second-degree murder if the evidence supported

that charge. 31 In other words, the defendant’s duress defense to the underlying felony

would only prevent the enhancement of second-degree murder to first-degree murder.

                                   IV. CONCLUSION

         In sum, we hold that duress may be asserted as an affirmative defense to felony

murder if it is a defense to the underlying felony. That Michigan has a separate malice

requirement for felony murder does not alter our conclusion. 32 We therefore reverse the

Court of Appeals’ judgment and remand this case to the trial court for proceedings not

inconsistent with this opinion. On remand, the trial court must provide a duress instruction

if such an instruction is requested by defendant and if a rational view of the evidence

supports the conclusion that defendant aided Beatty with the robbery out of duress. 33 We


30
  Lemons, 454 Mich. at 247 n 16 (“Although there has been disagreement among
authorities with regard to this issue, we are persuaded that the correct view is that ‘even
though [the defendant] has done the act the crime requires and has the mental state which
the crime requires, his conduct which violates the literal language of the criminal law is
justified because he has thereby avoided a harm of greater magnitude.’ ”), quoting 1
LaFave & Scott, Substantive Criminal Law, § 5.3, p 615 (citations omitted).
31
   People v Carter, 395 Mich. 434, 437; 236 NW2d 500 (1975) (“We hold that there were
lesser included offenses to first-degree felony-murder. Second-degree murder is always a
lesser included offense of first-degree murder.”).
32
  In its amicus brief, the Prosecuting Attorneys Association of Michigan contends that the
burden of persuasion for duress should be on the defendant. However, because no party
addressed this issue, we decline to reach it.
33
     In re Piland, Minors, 503 Mich. 1032, 1033 (2019).


                                            14
also overrule Gimotty, as well as People v Etheridge, 196 Mich. App. 43, 56; 492 NW2d

490 (1992), to the extent they hold that duress is not an affirmative defense to felony

murder.


                                                     David F. Viviano
                                                     Bridget M. McCormack
                                                     Stephen J. Markman
                                                     Brian K. Zahra
                                                     Richard H. Bernstein
                                                     Elizabeth T. Clement
                                                     Megan K. Cavanagh




                                          15